Citation Nr: 1037100	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-18 845	)	DATE
	)
	)
	`
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for diabetes, to include as a 
result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from November 
1965 to May 1970. 

This appeal to the Board of Veterans' Appeals (Board) arises from 
a July 2006 rating decision, in which the RO denied a claim for 
service connection for diabetes. 


FINDING OF FACT

VA medical records reveal a current diagnosis of diabetes, the 
Veteran has provided credible testimony that he set foot in the 
Republic of Vietnam during the Vietnam era and his testimony has 
been corroborated by a credible statement from a fellow service 
member.  


CONCLUSION OF LAW

The criteria for service connection for diabetes as a result of 
herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1154, 5103, 5103A (West 2002 & Supp. 2009); 38 
U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court 
of Appeals for the Federal Circuit recently clarified that 
service in the Republic of Vietnam is interpreted as requiring 
service on the landmass of Vietnam and, in January 2009, the 
United States Supreme Court denied a petition for further review. 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) or, alternatively, a veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In the instant case, VA medical records clearly show that the 
Veteran has current diabetes, with a March 2008 VA diabetes 
consultation indicating that the Veteran was first diagnosed with 
the disease in 1990 and began taking insulin around 2004.  
Additionally, the Veteran contends that although his foreign 
service was primarily in Thailand and Japan, when he was enroute 
to his new duty station in Misawa, Japan, in July 1968, his 
flight landed on the ground in the Republic of Vietnam for about 
30 to 45 minutes and he disembarked from the plane, thus setting 
foot on the landmass of Vietnam.  

The Board notes that the Veteran's service personnel records do 
not affirmatively document any service in Vietnam and the 
National Personnel Records Center, after reviewing the records, 
was unable to determine whether or not the Veteran had in-country 
service in the Republic of Vietnam.  However, in a letter 
received by the RO in January 2007, a fellow serviceman of the 
Veteran reported that in July 1968, he was on an aircraft with 
the Veteran enroute from Bangkok, Thailand, to Misawa Air Base in 
Japan.  The serviceman noted that while enroute, the aircraft's 
first stop was the Tan Son Nhut Airbase in the Republic of 
Vietnam.  He indicated that the aircraft stopped for only a short 
time, approximately 30 to 45 minutes, but during that time he and 
the Veteran disembarked from the airplane for off loading of 
passengers, baggage and equipment, and for the aircraft to 
refuel.  Upon completion of these tasks, he and the Veteran 
reboarded the aircraft and continued on to Japan, with additional 
stops in the Philippines and Okinawa.  The serviceman noted that 
a review of his personnel records should show that he was 
transferred to Japan at the same time as the Veteran, in July 
1968.  The Board also notes that the Veteran's personnel records 
do show that he was transferred from a unit in Thailand to a unit 
at Misawa Airbase in Japan in July 1968.  

Again, the Veteran and his fellow serviceman contend that they 
stopped briefly at the Tan Son Nhut Airbase in the Republic of 
Vietnam while enroute from Thailand to Japan.  The Board finds 
such contention to be credible.  In particular, the Board notes 
that the fellow serviceman provided a clear and relatively 
detailed account of the flight, including the other stopovers 
that were made.  Additionally, he described what appears to be a 
reasonable flight path (i.e. from Thailand to the Tan Son Nhut 
Airbase to the Philippines to Okinawa to Misawa Airbase in 
Japan).  Thus, affording the Veteran the benefit of the doubt, 
the Board finds that it is reasonably established that the 
Veteran set foot in the Republic of Vietnam in July 1968, during 
his active service in the Vietnam era.  38 C.F.R. § 3.102.  
Consequently, the Veteran is deemed to have served in Vietnam for 
purposes of eligibility for presumptive service connection for a 
disease related to herbicide exposure.  38 C.F.R. § 
3.307(a)(6)(iii).  

Accordingly, given that the Veteran is clearly shown to have 
current diabetes, and is reasonably shown to have had service in 
Vietnam during the Vietnam era, the preponderance of the evidence 
is in his favor, and service connection for diabetes as a result 
of herbicide exposure is warranted.  Gilbert, 1 Vet. App. 49, 55 
(1990).






ORDER

Service connection for diabetes as a result of exposure to 
herbicides is granted, subject to governing criteria applicable 
to the payment of monetary benefits.
  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


